IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


PNC BANK, N.A., SUCCESSOR BY                : No. 372 WAL 2019
MERGER TO NATIONAL CITY BANK,               :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
WAYNE P. BYZON AND PRISCILLA L.             :
BYZON,                                      :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of March, 2020, the Petition for Allowance of Appeal is

DENIED.